Hubbard, J.
The plaintiff was not one of the members of the Methodist Episcopal Society, nor does it appear that she intended to be a contributor to the repairs of the house, or to become a member of the society, that she might enjoy the common benefit resulting from the repairs. On the other hand, she lent her money to the society, through the agency of one of its members, and was to have the note of the society for the loan. Afterwards, the paper, which is set forth in the statement of facts, was delivered to her.
In giving a construction to this instrument, it is necessary to consider all its provisions; and the memorandum is a constituent part of the contract, although introduced under a simple nota bene. It has been settled in repeated cases, in this Commonwealth, that any memorandum annexed to a note of hand is part of such note, and enters into the construction of the contract, and controls or explains it. See Jones v. Fales, 4 Mass. 245. Coolidge v. Inglee, 13 Mass. 32. Springfield Bank v. Merrick, 14 Mass. 322. Heywood v. Perrin, and Makepeace v. Harvard College, 10 Pick. 228, 298. Wheelock v. Freeman, 13 Pick 168. Barnard v. Cushing, 4 Met. 230.
In the present case, the part of the contract following the nota bene is a condition or stipulation, that the debt is secured by a mortgage of all the society’s interest in and to the meeting-house. But it appears, by the case, that this condition or stipulation was not complied with by the defendants; that the fact was not true, as stated by them, and upon the faith of which, we may presume, the note was taken by the plaintiff.
The mortgage actually made was prior to the existence of the note, and did not embrace it; and whether the plaintiff might compel the parties interested to admit her to sign the indenture referred to, and thus to partake of the benefits of the mortgage *227connected with it, is not now important to decide. By this contract she was not called upon to take any such steps, or to do any act thus to entitle herself; but the stipulation was, that her debt was actually secured by mortgage. This was a misrepresentation, although it is not alleged that it was made to defraud her; and no bad faith is imputed.
We are of opinion, that the stipulation or memorandum was an integral part of the contract; that it was not performed; and that the plaintiff therefore has a right to rescind the contract, and to bring her action for the money advanced by her. And as no other parties but the defendants were interested in the note, it was not necessary for her to make a formal tender of it, or an offer to return it, before commencing her action. And it is sufficient now to bring it into court for the use of the defendants. There being nothing else to be done on her part, the commencing of the suit is a good rescinding of the contract. And as there was a legal right to sue for the recovery of the money lent, the action may be well maintained without a previous special demand.

Judgment for the plaintiff.